DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 6/28/2021.
The application has been amended as follows: 
Claim 1, third to last line, “the WCA lines” should read --the wide circumferential ablation (WCA) lines--
Claim 1, second to last line, “the effect” should read --an effect--
Claim 9, third to last line, ”the WCA lines” should read --the wide circumferential ablation (WCA) lines--
Claim 9, second to last line, “the effect” should read --an effect--
Claim 17, third to last line,  “the WCA lines” should read --the wide circumferential ablation (WCA) lines--
Claim 17, second to last line, “the effect” should read --an effect--
Reasons for Allowance
Claims 1, 6-9, and 14-17 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein the electrical activity map provides information regarding the electrical activity, further comprising employing the information regarding the electrical activity in the atrial wall in connection with the at least one anatomical landmark in both the initial map and the current map to determine locations of gaps in the wide circumferential ablation (WCA) lines, further comprising creating further ablation lesions at locations chosen in order to close the gaps in the WCA lines, and further comprising visualizing the effect of the further ablation lesions on the electrical activity in the atrial wall” as indicated in claims 1, 9 and 17 as a whole.
The Examiner has cited Altman (U.S. PGPub. No. 20060241445) and Salas (Non-Patent Literature, Atrial mapping during pulmonary vein pacing: a novel maneuver to detect and close residual conduction gaps in an ablation line) as the most pertinent prior art references, which teach similar ablation mapping devices comprising several of the limitations. However, upon further consideration and the amended claims, these references fail to teach “further comprising visualizing the effect of the further ablation lesions on the electrical activity in the atrial wall”. The identified prior art describes overlaying several maps and closing conductions gaps in an ablation line. However, the applicant claims the visualizing the effect of the ablation lesions on the electrical activity in the atrial wall, which is not explicitly disclosed in the cited prior art. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794